DETAILED ACTION
Claims 1-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mission classifier” in claims 1-18 – The Specification explains that a control unit (such as a central processing unit (CPU) or a micro processing unit (MPU)) includes a mission classification part (¶ 26).
	“risk estimator” in claims 1-18 – The Specification explains that a control unit (such as a central processing unit (CPU) or a micro processing unit (MPU)) includes a risk estimation part (¶ 26).
“resource allocator” in claims 1-18 – The Specification explains that a control unit (such as a central processing unit (CPU) or a micro processing unit (MPU)) includes a resource allocation part (¶ 26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “classif[ying] a task created from a crisis response operation plan into any of a plurality of missions set based on a critical function in the event of a crisis event, estimat[ing] a risk for each mission or for each team that performs the task based on the progress of the task classified into the mission, and creat[ing] a resource allocation scenario according to the estimated risk” (Abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-4, 7-8), Process (claims 5, 9-13), Article of Manufacture (claims 6, 14-18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims:
[Claim 1]	classify a task created from a crisis response operation plan into any of a plurality of missions set based on a critical function in the event of a crisis event;
	estimate a risk for each mission or for each team that performs the task based on a progress of the task classified into the mission by the mission classifier part; and
	create a resource allocation scenario according to the risk estimated by the risk estimator part.
[Claim 2]	classify the task into any of the missions based on a content of the task using a classifier obtained in advance.
[Claim 3]	extract a risk of each mission based on a number of tasks that are not started, a temporal variation of the number of tasks that are not started, or a number of tasks whose deadlines have passed as progresses of tasks.
[Claim 4]	create an allocation scenario that allocates a resource to a mission that is determined to be a mission having a risk based on the risk estimated.
[Claim 7]	estimate the risk for each mission or for each team that performs the task based on a priority of the task, wherein the priority includes at least one of urgent or important.
[Claim 8]	wherein the crisis response operation plan includes a checklist with a status associated with the task.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to planning for a crisis response, which is an example of managing personal behavior or interactions between people, such as a team response (i.e., organizing human activity).
The other claims similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – All claims include a mission classifier (interpreted under 35 U.S.C. § 112(f) as being a control unit, such as a CPU, MPU, and structural equivalents), a risk estimator (interpreted under 35 U.S.C. § 112(f) as being a control unit, such as a CPU, MPU, and structural equivalents), and a resource allocator (interpreted under 35 U.S.C. § 112(f) as being a control unit, such as a CPU, MPU, and structural equivalents). Dependent claims 2, 9, and 14 further recite use of a classifier obtained in advance by learning using natural language processing. The article of manufacture claims additionally recite a computer-readable non-transitory recording medium storing computer-executable program instruction that when executed by a processor cause a computer system to perform the disclosed functionality.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 26, 67-74). Paragraph 68 of Applicant’s Specification states, “All or part of the processes described as being automatically performed in the description of this embodiment may be manually performed, and all or part of the processes described as being manually performed may be automatically performed in a well-known manner.” Recitation of the use of natural language processing is only a general link to technology.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Robin et al. (US 2005/0114829).
[Claim 1]	Robin discloses a resource allocation apparatus comprising:
	a mission classifier (¶¶ 83-84) configured to classify a task created from a crisis response operation plan into any of a plurality of missions set based on a critical function in the event of a crisis event (¶¶ 1177-1211; ¶ 1059 – “Individual team members are assigned action items specifically addressing project risk within the project schedule and plans...”; ¶ 1130 – “Risk Control is the process of executing risk action plans and their associated status reporting. Risk control also includes initiation of project change control requests when changes in risk status or risk plans could result in changes in project features, resources or schedule.”; ¶ 1237 --  “The planning activities carried out by the team translate the prioritized risk list into action plans. Planning involves developing detailed strategies and actions for each of the top risks, prioritizing risk actions, and creating an integrated risk management plan. Scheduling involves the integration of the tasks required to implement the risk action plans into the project schedule by assigning them to individuals and actively tracking their status.”; ¶¶ 1308, 1320-1345);
	a risk estimator (¶¶ 83-84) configured to estimate a risk for each mission or for each team that performs the task based on a progress of the task classified into the mission by the mission classifier part (¶¶ 1177-1211; ; ¶¶ 1684-1693 – Actions items may address late deliverables in an attempt to meet deadlines, i.e., to address the risk of tasks not being completed by certain deadlines); and
	a resource allocator (¶¶ 83-84) configured to create a resource allocation scenario according to the risk estimated by the risk estimator part (¶¶ 1177-1211; ¶ 1059 – “Individual team members are assigned action items specifically addressing project risk within the project schedule and plans...”; ¶ 1130 – “Risk Control is the process of executing risk action plans and their associated status reporting. Risk control also includes initiation of project change control requests when changes in risk status or risk plans could result in changes in project features, resources or schedule.”; ¶ 1237 --  “The planning activities carried out by the team translate the prioritized risk list into action plans. Planning involves developing detailed strategies and actions for each of the top risks, prioritizing risk actions, and creating an integrated risk management plan. Scheduling involves the integration of the tasks required to implement the risk action plans into the project schedule by assigning them to individuals and actively tracking their status.”; ¶¶ 1308, 1320-1345; A list of actions to remediate risk is an example of a checklist. The statuses of the actions, i.e., tasks, are monitored).
[Claim 2]	Robin discloses wherein the mission classifier (¶¶ 83-84) classifies the task into any of the missions based on a content of the task using a classifier obtained in advance by learning using natural language processing (¶¶ 1149-1174).
[Claim 3]	Robin discloses wherein the risk estimator (¶¶ 83-84) extracts a risk of each mission based on a number of tasks that are not started, a temporal variation of the number of tasks that are not started, or a number of tasks whose deadlines have passed as progresses of tasks (¶¶ 1177-1211; ¶¶ 1684-1693 – Actions items may address late deliverables in an attempt to meet deadlines, i.e., to address the risk of tasks not being completed by certain deadlines).
[Claim 4]	Robin discloses wherein the resource allocator (¶¶ 83-84) creates an allocation scenario that allocates a resource to a mission that is determined to be a mission having a risk based on the risk estimated by the risk estimator (¶ 1059 – “Individual team members are assigned action items specifically addressing project risk within the project schedule and plans...”; ¶ 1130 – “Risk Control is the process of executing risk action plans and their associated status reporting. Risk control also includes initiation of project change control requests when changes in risk status or risk plans could result in changes in project features, resources or schedule.”; ¶ 1237 --  “The planning activities carried out by the team translate the prioritized risk list into action plans. Planning involves developing detailed strategies and actions for each of the top risks, prioritizing risk actions, and creating an integrated risk management plan. Scheduling involves the integration of the tasks required to implement the risk action plans into the project schedule by assigning them to individuals and actively tracking their status.”; ¶¶ 1308, 1320-1345; A list of actions to remediate risk is an example of a checklist. The statuses of the actions, i.e., tasks, are monitored).
[Claim 7]	Robin discloses wherein the risk estimator (¶¶ 83-84) estimates the risk for each mission or for each team that performs the task based on a priority of the task, wherein the priority includes at least one of urgent or important (¶¶ 1177-1211).
[Claim 8]	Robin discloses wherein the crisis response operation plan includes a checklist with a status associated with the task (¶ 1059 – “Individual team members are assigned action items specifically addressing project risk within the project schedule and plans...”; ¶ 1130 – “Risk Control is the process of executing risk action plans and their associated status reporting. Risk control also includes initiation of project change control requests when changes in risk status or risk plans could result in changes in project features, resources or schedule.”; ¶ 1237 --  “The planning activities carried out by the team translate the prioritized risk list into action plans. Planning involves developing detailed strategies and actions for each of the top risks, prioritizing risk actions, and creating an integrated risk management plan. Scheduling involves the integration of the tasks required to implement the risk action plans into the project schedule by assigning them to individuals and actively tracking their status.”; ¶¶ 1308, 1320-1345; A list of actions to remediate risk is an example of a checklist. The statuses of the actions, i.e., tasks, are monitored).
[Claims 5, 9-13]	Claims 5 and 9-13 recite limitations already addressed by the rejections of claims 1-4 and 7-8 above; therefore, the same rejections apply. 
[Claims 6, 14-18]	Claims 6 and 14-18 recite limitations already addressed by the rejections of claims 1-4 and 7-8 above; therefore, the same rejections apply. Furthermore, Robin discloses a computer-readable non-transitory recording medium storing computer-executable program instruction that when executed by a processor cause a computer system to perform the disclosed functionality (¶¶ 80-89).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oddo et al. (US 10,296,862) – Allows for planned tasks to be evaluated and for mission plans to be compared to each other.
	Caneva (US 2007/0050239) – Identifies to whom certain tasks should be assigned based on personnel capabilities (¶ 100).
	Appleby et al. (US 2007/0021880) – “The Situation Awareness component 60 may also prioritize threats, predict future threat location from an initial reported position, and generate cues to teammate systems in support of mission information needs.” (¶ 41)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683